Citation Nr: 0933285	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  04-35 653	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California

THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder to include posttraumatic stress disorder and 
depression. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a cervical spine 
disability. 

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for diabetes mellitus, 
type 2. 

7.  Entitlement to service connection for obstructive airway 
disease to include sleep apnea.

8.  Entitlement to service connection for a chronic 
disability manifested by loss of or an abnormal sense of 
smell.

9.  Entitlement to service connection for a chronic 
disability manifested by loss of or an abnormal sense of 
taste.

10.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

11.  Entitlement to an initial compensable rating for chronic 
allergic rhinitis.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran, who is the appellant, had honorable service from 
March 1975 to July 1985.  The period of service from July 
1985 to May 1990 was other than honorable service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in December 2003, in July 2005, 
and in December 2008 of a Department of Veterans Affairs (VA) 
Regional Office (RO).

As the claim of service connection for posttraumatic stress 
disorder arises from the same psychiatric symptoms as 
depression, for which the Veteran seeks benefits, the 
diagnoses do not relate to entirely separate claims.  Rather, 
the diagnoses need to be considered to determine the nature 
of the Veteran's current psychiatric condition relative to 
his claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Hence the claim is as styled on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In August 2005 and November 2006, the Veteran requested a 
hearing before the Board.  In September 2007, the Veteran 
indicated that he would be unable to attend a hearing because 
he was incarcerated, and indicated that he wanted to attend a 
hearing when he was released from prison in August 2009.  The 
evidence shows that the Veteran has been released from 
prison.    

In February 2009, the Veteran indicated that the California 
Department of Veterans Services (CDVA), his appointed 
representative, would not represent him in his appeal to the 
Board.  He indicated that he desired to be represented by the 
Legal Aid Foundation.  In June 2009, CDVA revoked its power 
of attorney for the Veteran.  By letters, dated in April 2009 
and July 2009, the Veteran indicated that he had no legal 
representative and could not adequately represent himself 
without representation. 

Pursuant to 38 C.F.R. § 20.600, the Veteran has a right to 
representation in all stages of an appeal by a recognized 
service organization, attorney, agent, or other authorized 
person.  

In light of the Veteran's expressed desire to obtain 
representation, the Veteran must be afforded the opportunity 
to seek representation. 

With regards to the claims for initial compensable ratings 
for bilateral hearing loss and chronic allergic rhinitis, due 
to the Veteran's incarceration VA has not conducted a medical 
inquiry, but since he has been released from prison further 
development is required.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a listing of the 
recognized Veterans' service 
organizations or other information, 
regarding representation.  The 
appropriate forms for appointing 
representation should also be sent.  

2. Ask the Veteran to clarify whether 
he wants a hearing before the Board.  
If the Veteran wants a hearing, 
schedule the hearing.  Stop here!  Do 
not undertake the development in 
paragraphs 3 and 4!

3. If the Veteran does not want a 
hearing, afford the Veteran VA 
examinations to determine the 
degree of impairment due to 
bilateral hearing loss and to 
allergic rhinitis.  

4. After the VA examinations are 
completed, adjudicate the claims 
for increase.  If any 
determination remains adverse, 
furnish the Veteran and his 
representative, if any, a 
supplemental statement of the case 
and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




